Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-19-00777-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                     Rahida Shavett SLACK,
                                            Appellee

                   From the County Court at Law No. 12, Bexar County, Texas
                                    Trial Court No. 601338
                          Honorable Yolanda T. Huff, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s October 15, 2019 order
granting Rahida Shavett Slack’s motion for speedy trial is REVERSED, and this cause is
REMANDED to the trial court for further proceedings.

       SIGNED June 23, 2021.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice